IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

WENDY PARADIS COLLINS, )
Plaintiff,

¥ 1:18CV205
ANDREW SAUL, 5
Commissioner of Social Secutity,! )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Wendy Paradis Collins (‘Plaintiff’) brought this action pursuant to Sections
205(g) and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(g)
and 1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social
Secutity denying her claims for Disability Insurance Benefits and Supplemental Security
Income under, respectively, Titles I and XVI of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for Disability Insurance Benefits and

Supplemental Security Income Benefits on May 29, 2013, alleging a disability onset date of

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).
July 31, 2012 in both applications. (Tr. at 22, 164-80.)? Her applications were denied initially
(Tr. at 75-84, 107-11) and upon reconsideration (Tr. at 85-106, 112-20). Thereafter, Plaintiff
tequested an administrative hearing de novo before an Administrative Law Judge (“AL]”).
(Tr. at 121-22.) On January 25, 2016, Plaintiff, along with her attorney and an impartial
vocational expert, attended the subsequent hearing. (Tr. at 22.) the ALJ ultimately concluded
that Plaintiff was not disabled within the meaning of the Act (Ir. at 35), and, on Match 24,
2017, the Appeals Council denied Plaintiffs request for review of the decision, thereby making
the ALJ’s conclusion the Commissionet’s final decision for purposes of judicial review (Tr. at
7-10).
Il. LEGAL STANDARD

Federal law “authorizes judicial teview of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Batnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to tty the case de novo.” Oppenheim y. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they are supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept -

as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 th Cir. 1993)

 

? Transcript citations refer to the Sealed Administrative Record [Doc. #7].
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a tefusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 Gnternal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the .
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows teasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to tesult in death or which has lasted or can be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income

3
“The Commissionet uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first. step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
wotking, benefits ate denied. ‘The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant catries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “[i]fa claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional

capacity (RFC?.” Id. at 179.4 Step four then requites the AL] to assess whether, based on

 

Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. ‘The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

4 “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
"related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s

4
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
wotk, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant numbet of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the AL] must decide
““whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s| vocational capabilities (age, education, and past work experience) to adjust

to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its

 

“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since July 31, 2012, her alleged onset date. ‘he ALJ therefore concluded that Plaintiff
met her burden at step one of the sequential evaluation process. (Tr. at 24.) At step two, the
ALJ further determined that Plaintiff suffered from the following severe impaitments:

congestive heart failure, obesity, hypothyroidism, major depressive disorder,
bipolar disorder, generalized anxiety disorder, and panic disorder.

 

32

“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (e.g, pain).”
Hines, 453 F.3d at 562-63.
(id.) The ALJ found at step three that these impaitments did not meet or equal a disability
listing. (Tr. at 26.) Therefore, the ALJ assessed Plaintiffs RFC and determined that she could
perform light work with myriad further limitations. Specifically, the ALJ found that Plaintiff
must be able to stand for 5 minutes after sitting for 30 minutes and sit for 5
minutes after standing and/or walking for 30 minutes. She can occasionally
climb tamps or staits; never climb ladders, topes; or scaffolds; occasionally
balance, stoop, kneel, crouch, and crawl; and frequently teach, teach overhead,
handle objects, and finger bilaterally. She can have no exposute to extreme cold
ot extreme heat; no exposute to pulmonary irritants such as dust, odors, fumes,
and gases and to poorly ventilated areas; and no exposure to unprotected
heights, hazardous machinery ot moving mechanical parts. [Plaintiffs] work is
limited to simple, routine and repetitive tasks but not at a production rate pace;
simple work-telated decisions; occasional interaction with the public; and
frequent interaction with co-workers and supervisors. [Plaintiff] would be off
task no more than 10% of the time in an 8-hour workday, in addition to normal

breaks (with normal breaks defined as a 15 minute morning and afternoon break
and a 30 minute lunch break).

(Tr. at 28.) Based on this determination, the AL] found under step four of the analysis that
Plaintiff could not perform any of her past relevant work. (Tt. at 33.) However, he found at
step five that, given Plaintiff's age, education, work expetience, RFC, and the testimony of the
vocational expert as to these factors, she could perform other jobs available in the national
economy. (Tr. at 33-34.) Accordingly, the AL] concluded that Plaintiff was not disabled under
the Act. (Tr. at 34-35.)

Plaintiff now argues that the AL] “erred in failing to consider the combined effect of
all of [Plaintiff's] impairments as tequited by 42 U.S.C. § 423(d)(2)(c) in determining [Plaintiffs
RFC] after finding that she would have deficits in reaching, overhead reaching and fingering
related to her obesity.” (PL’s Br. [Doc. #17] at 1.) After careful consideration of the record,

the Court finds that substantial evidence supports the RFC as written.
As Plaintiff correctly notes,

fujnder 42 U.S.C. § 423(d)(2)(0), an ALJ is required . . . to “adequately explain

his or her evaluation of the combined effects of [a claimant’s| impairments and

not fragmentize them.” Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989). “Tt

is axiomatic that disability may tesult from a number of impairments which,

taken separately, might not be disabling, but whose total effect, taken together,

is to render [the] claimant unable to engage in substantial gainful activity.” Id.
(PL.’s Br. at 9.) In the present case, Plaintiff contends that the AL] failed to properly consider
and account for the combined impact of Plaintiffs impairments, including her obesity, on her
ability to teach, teach overhead, handle, and finger. Such consideration 1s specifically required
by Social Security Ruling 02-1p (“SSR 02-1p”), which, as defined by the ALJ in his decision,
“instructs adjudicators to consider the effects of obesity not only under the listings, but also
when assessing a claim at other steps of the sequential evaluation process, including when
assessing an individual’s residual functional capacity.” (I'r. at 26.)°

Later in his decision, the AL]’s discussion of Plaintiffs obesity specifically considered

Plaintiffs “physical impairments in combination with the degree her symptoms are

exacerbated by obesity.” (I'r. at 31); see also SSR 02-1p, 2002 WL 34686281, at *6 (noting

 

that “[t]he combined effects of obesity with other impaitments may be greater than might be
expected without obesity”). Indeed, the ALJ discussed at great length the role of Plaintiff's
obesity in increasing her physical limitations:

At all times relevant to this decision, [Plaintiff] remained obese. Reports from
MDSI Physician Group show [Plaintiff] diagnosed as obese, with a BMI of 58.4
(Exhibit 4F). In light of this, [Plaintiffs] difficulty with breathing, fatigue,
walking, sitting, or standing for extended petiods may be attributable to her
weight management issues. ‘Though thete ate no documented limitations

 

5 The Coutt notes that on May 20, 2019, SSR 02-1p was rescinded and replaced by SSR 19-2p. Both SSR 02-
tp and SSSR 19-2p provide guidance regarding the evaluation of obesity in disability claims under Titles I
and XVI. In this case, the Court has cited to SSR 02-1p, in effect at the time of the ALJ’s decision.

7
specifically attributable to [Plaintiff's] weight, the undersigned, nonetheless,
finds [Plaintiff] would have limitations attributable to obesity, particularly given
the reasonable likelihood of her body habitus aggravating pain of the weight
beating joints and increasing occurrences of fatigue and shortness of breath.
Notably, in considering [Plaintiffs] physical impairments in combination with
the degree her symptoms ate exacerbated by obesity, [Plaintiff] would be
restricted from performing heavier or strenuous work demands, as well as work
requiting excessive ot prolonged use of the extremities. This includes standing
and walking for extended petiods, frequent or continuous postural activities,
with the gteatest deficits in climbing, and continuous teaching, handling or
fingering bilaterally. [Plaintiff] would also requite some measute of
environmental limitations to minimize exacerbation of symptoms.

The undersigned notes that [Plaintiff] testified to having multiple limitations in
her pertinent levels of functioning, specifically as related to her ability to walk,
stand, bend, sit for extended periods, and use and raise the left arm overhead,
as outlined above. ... However, neither the medical evidence nor [Plaintiffs]
ongoing physical activity as described herein support the degree of functional
deficits as alleged by [Plaintiff].... Therefore, in considering the cumulative
effects of [Plaintiffs] physical impairments and limitations, the undersigned
finds [Plaintiff] can perform [a] reduced range of light work, as described above.

(Ir. at 30-31 (emphasis added).)
Plaintiff contends that the ALJ erred in failing to include appropriate limitations in the
REC with respect to reaching, handling and fingering. Specifically, Plaintiff contends that:

[djespite finding that [Plaintiff] would be restricted from performing work
requiting excessive ot ptolonged use of the exttemities and that she would have
deficits in continuous teaching, handling or fingering bilaterally, her residual
functional capacity as determined by the ALJ included the ability to “frequently
reach, reach overhead, handle objects, and finger bilaterally.’ The ALJ’s failure
to include a limitation on use of the upper extremities for reaching, overhead
reaching and fingering despite finding that [Plaintiff] would have deficits in
using het extremities secondary to het severe obesity constitutes error.

(Pl.’s Br. at 11.) However, Plaintiff's reading of the administrative decision both inaccurately
paraphtases the AL]’s decision and, more importantly, ignores the plain meaning of the word
continuous. Specifically, the ALJ found that Plaintiffs combination of impairments, including

obesity, prevented her from performing “continuous teaching, handling, or fingering

8
bilaterally.” (Tr. at 31.) But, contrary to Plaintiffs contention, the ALJ did not fail to include
a limitation on the use of her upper extremities for reaching, handling and fingering. As set
out above, the ALy’s decision ultimately limited Plaintiff to frequent reaching, reaching
ovethead, handling objects, and fingering bilaterally. ‘Thus, the RFC reflects that Plaintiff
could not perform these activities continuously but retained the ability to perform these
activities frequently. (Gee Tr. at 31, 28.)° This determination is supported by substantial
evidence in the record.’ Plaintiff fails to explain how reducing the activities in question from
continuous to frequent creates any conflicts with the remainder of the AL’s decision or the
evidence as a whole. Therefore, the Court finds that Plaintiffs contentions do not warrant
remand.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that Plaintiffs Motion for Summaty Judgment [Doc. #16] be
DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #19] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 19 day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

6 The Dictionary of Occupational Titles (“CDOT”) defines a “frequent” activity as occurring “from 1/3 to 2/3
of the time.” See, eg., Sizemore v. Berryhill, No. 1:17CV837, 2018 WL 6529428, at *4 (M.D.N.C. Dec. 12,
2018) (defining “frequent reaching” and noting an appatent inconsistency between this restriction and a
limitation to “no repetitive reaching overhead”).

7 As noted by Defendant, the state agency physicians and the consultative examiner did not assess any
limitations with respect to reaching, handling, or fingering. (Tr. at 32, 81, 102, 285-86.) In addition, “Plaintiff
remained able to engage in a wide array of activities that would involve the use of her upper extremities, such
as knitting, using her computer and tablet, doing Sudoko puzzles, driving a car, dressing herself, washing
laundry, preparing meals, vacuuming, mopping, and grocery shopping.” (Def. Br. at 2 citing Tr. at 27, 30, 45,
57-61, 281.) The ALJ discussed this evidence but nevertheless limited Plaintiff to only frequent reaching,
handling and fingering, in light of the combined effects of her impairments including obesity. (Tr. at 30-31.)

9
